Exhibit 10.27

 

FORBEARANCE AND REPAYMENT AGREEMENT

 

This Forbearance and Repayment Agreement (hereinafter referred to as the
“Agreement”) is entered into as effective as of September 12, 2008, between and
among Suntech America, Inc., and its affiliates (collectively, “Suntech”), and
Open Energy Corporation, and its affiliates (collectively, “OEC” and, together
with  Suntech, collectively, the “Parties”)

 

RECITALS:

 

WHEREAS, Suntech has sold to OEC, and OEC has purchased from Suntech, certain
solar module products (the “Products”), and OEC has inspected and accepted
delivery of such Products in accordance with the purchase orders and related
documents between the Parties;

 

WHEREAS, OEC has failed to pay the purchase price for the Products and such
outstanding amounts currently equal approximately $3,053,530.28 (the
“Outstanding Payment Obligations”);

 

WHEREAS, subject to the terms and conditions set forth in this Agreement,
Suntech has agreed to forbear from taking any enforcement action against OEC
with respect to the Outstanding Payment Obligations, provided that OEC fully and
timely makes each of the payments provided for under this Agreement and
otherwise complies with the other terms of this Agreement;

 

WHEREAS, it is now the intention of the Parties to establish a payment plan for
the Outstanding Payment Obligations and to provide for the mutual release of the
Parties upon the conditions more fully set forth below.

 

1

--------------------------------------------------------------------------------


 

AGREEMENT:

 

 

NOW, THEREFORE, in consideration of the terms, covenants, conditions, and
agreements set forth below, and in satisfaction and settlement of the
Outstanding Payment Obligations, Suntech and OEC agree as follows:

 

1.             OEC agrees to pay to Suntech the aggregate amount of  Three
Million Fifty-Three Thousand Five Hundred Thirty and 28/100 Dollars
($3,053,530.28), plus interest in an amount of twelve percent (12%) per annum,
or the highest amount legally allowable under California law, if lower than 12%
per annum, in accordance with the payment schedule set forth on Exhibit A
attached hereto, which payments include accrued interest to the each payment
date.

 

2.             A failure to make full and timely payment by OEC in accordance
with Exhibit A shall be deemed a default under this Agreement, and such default
shall be deemed material in the event full payment is not made within five
(5) business days of the default (a “Payment Default”).  Suntech shall have no
obligation to notify OEC of any Payment Default.

 

3.             Upon the occurrence of any Payment Default, Suntech, in its sole
discretion, is entitled to file suit in either the state or federal courts of
the State of California for breach of this Agreement, and to submit to the Court
a Complaint and/or a Stipulated Judgment in substantially the same form as
attached hereto as Exhibit B.   The total amount to be entered for the
Stipulated Judgment shall equal $3,053,530.28, plus applicable interest, less
any amounts previously paid by OEC under the terms of this Agreement.  
Following the occurrence of any Payment Default, in addition to the remedies
provided herein, Suntech may pursue any other remedy available to it under law
or in equity.

 

4.             OEC hereby consents to personal jurisdiction and venue of any
court in the State of California for this purpose.

 

5.             OEC hereby further consents to entry of the Stipulated Judgment
pursuant to the terms and conditions of this Agreement, as more fully explained.

 

2

--------------------------------------------------------------------------------


 

6.             If, upon the occurrence of any Payment Default, Suntech desires
to file suit and to submit for entry and enforcement a Stipulated Judgment
pursuant to the terms of this Agreement, Suntech shall so notify OEC in writing
in accordance with Paragraph 25 below.  At the time of said notification,
Suntech shall provide OEC with a copy of the Complaint and Stipulated Judgment
to be filed with the Court.  OEC shall have five (5) business days to review the
Complaint and/or Stipulated Judgment and notify Suntech of any alleged factual
misstatements contained therein, but Suntech is not required to obtain OEC’s
approval as to form of the Complaint or Stipulated Judgment or accept any
comments with respect to which it in good faith disagrees.

 

7.             After the review period referenced in Paragraph 6 hereof has
expired, Suntech may file the Complaint and Stipulated Judgment pursuant to the
terms and conditions of this Agreement.  The dollar amount to be entered for the
Stipulated Judgment shall be the result of subtracting the amounts previously
paid by OEC under this Agreement from the total amount due and owing Suntech
pursuant to the terms and conditions hereof.

 

8.             Effective upon full payment by OEC in accordance with the terms
and conditions of this Agreement, Suntech for and on behalf of itself, its
predecessors, affiliates, partners, successors, assigns, agents, employees,
representatives, and attorneys, do, subject to the provisions herein, hereby
fully and forever remise, release, and discharge OEC and its predecessors,
affiliates, successors, shareholders, assigns, agents, employees,
representatives, and attorneys, of and from any and all claims, demands,
agreements, contracts, covenants, torts, actions, suits, causes of action,
obligations, controversies, debts, costs, expenses, accounts, damages, losses,
and liabilities of whatever kind or nature, in law, equity, or otherwise,
whether known or unknown, which against them Suntech had, may have had, or now
have, or which any of Suntech’s predecessors, affiliates, partners, successors,
assigns, agents, employees, representatives, or attorneys, hereafter can, shall,
or may have, for or by reason of any matter, cause, or thing whatsoever, up to
and including the date hereof, which may relate to or arise out

 

3

--------------------------------------------------------------------------------


 

of the events which are the subject of this Agreement and/or the Outstanding
Payment Obligations.  This release, however, is not intended to be and shall not
be construed as a release of the rights, obligations, or duties of OEC under
this Agreement or otherwise relating to the Products.

 

9.             Effective upon and in consideration of Suntech’s execution of
this Agreement, OEC, for and on behalf of itself and its predecessors,
affiliates, successors, shareholders, assigns, agents, employees,
representatives, and attorneys (collectively, “OEC Parties”), do hereby fully
and forever remise, release, and discharge Suntech, its predecessors,
affiliates, successors, partners, assigns, agents, employees, representatives,
and attorneys, of and from any and all claims, demands, agreements, contracts,
covenants, torts, actions, suits, causes of action, obligations, controversies,
debts, costs, expenses, accounts, damages, losses, and liabilities of whatever
kind or nature, in law, equity, or otherwise, whether known or unknown, which
against them OEC had, may have had, or now have, or which any of OEC’s
predecessors, affiliates, successors, shareholders, assigns, agents, employees,
representatives, or attorneys, hereafter can, shall, or may have, for or by
reason of any matter, cause, or thing whatsoever, up to and including the date
hereof, which may relate to or arise out of the events which are the subject of
this Agreement and/or the Outstanding Payment Obligations.  This release,
however, is not intended to be and shall not be construed as a release of the
rights, obligations, or duties of Suntech under this Agreement.  However, this
release is not intended to be, and shall not be construed to be a release of any
rights of any OEC Party under any Suntech warranty or in respect of any product
liability claim relating to the Products.

 

10.           The Parties agree that each of them will keep confidential and not
disclose the terms of this Agreement and/or the amount of the settlement to any
person, corporation or other entity.  However, the following disclosures shall
not constitute a breach of the obligations under this Paragraph:  (i) disclosure
which may be necessary to enforce the terms and conditions of this Agreement;
(ii) disclosure pursuant to a subpoena or specific court or agency order;

 

4

--------------------------------------------------------------------------------


 

(iii) disclosure necessary to comply with the Internal Revenue Code, state tax
law or any other applicable law and any disclosure necessary for OEC to comply
with its reporting obligations under the Securities Exchange Act of 1934, as
amended; and (iv) any disclosure made after written consent thereto is obtained
from the other Parties (or from the other Parties’ attorney).  In the event a
Party intends or is compelled to make a disclosure for any of the foregoing
reasons, the disclosing Party shall give reasonable notice and opportunity to
object to the non-disclosing parties.

 

11.           The Parties understand and agree that this Agreement is a
compromise settlement of disputed claims, and that neither the execution of this
Agreement, nor the agreement by any Party to the terms set forth herein, or the
payment of any sums of money, described herein, shall constitute or be construed
as an admission of wrongdoing or liability on the Party.  Nor is one Party’s
acceptance of a compromised amount of settlement money from the other Party an
admission of any lack of wrongdoing or liability by that other Party.  Neither
this Agreement, nor any provision hereof, nor any statement of any Party, made
in negotiation towards this Agreement shall be admissible in any proceeding for
any purpose of showing wrongdoing or liability on the part of such Party.

 

12.           The Parties hereto acknowledge that they have been advised by
legal counsel and are familiar with the provisions of California Civil Code
§ 1542, which is expressly understood by each Party to provide as follows:

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.

 

The Parties are aware of said code section and hereby expressly waive any and
all rights they may have thereunder, as well as under any other statute or
common law principles of similar effect, except as to the promises, covenants,
and warranties contained herein which are expressly

 

5

--------------------------------------------------------------------------------


 

identified as surviving the execution of this Agreement.  This Agreement shall
act as release of all future claims that may arise from the above-mentioned
events, disputes, and litigation, whether such claims are currently known,
unknown, foreseen, or unforeseen.  The Parties understand and acknowledge the
significance and consequences of the specific waiver of California Civil Code
§ 1542 above and hereby assume full responsibility for any injuries, damages,
losses, or liabilities they may hereafter incur from the above-mentioned events,
disputes, and litigation.

 

13.           Each Party agrees to execute all documents referred to herein to
carry out the provisions of this Agreement, and any other documents which at any
other time may be reasonably necessary to carry out the terms of this Agreement.

 

14.           Each Party represents and warrants that he or she or it has full
power to enter into this Agreement, and that the individual executing this
Agreement on his, her, or its behalf is fully empowered to bind him, her, or it
and fully authorized to enter into this Agreement.  Each Party represents and
warrants that he, she, or it has not assigned, encumbered, or in any manner
transferred all or any portions of the claims, causes of action, or other
matters released by her, him or it herein except as expressly set forth herein. 
Each Party acknowledges and agrees that the warranties and representations made
by each Party in this Paragraph, and throughout this Agreement, are each an
essential and material term of this Agreement, without which the consideration
given herein would not have been given by any of them.

 

15.           Each Party acknowledges and represents that, in effecting and
executing this Agreement, he, she, or it has received from legal counsel full
legal advice as to his, her, or its legal rights, or had the opportunity to do
so, and that he, she, or it has read all of this Agreement and fully understands
its content and legal effect.

 

6

--------------------------------------------------------------------------------


 

16.           Each Party acknowledges and agrees that no representation,
statement, or promise not expressly set forth herein has been made by or on
behalf of any of the other Parties hereto or by any of their agents, servants,
employees, representatives, or attorneys, and that no representations,
statements, or promises that are not expressly set forth herein have been made
or relied on by any Party.  This Agreement constitutes a single integrated
contract.

 

17.           All of the covenants, releases, and agreements herein contained in
favor of the persons or entities released are made for the express benefit of
each and all of said persons or entities, each of whom has the right to enforce
such provisions.

 

18.           If any action or motion in law or equity, including an action for
declaratory relief, is brought to enforce or interpret provisions of this
Agreement, the prevailing Party shall be entitled to recover reasonable
attorneys’ fees and costs, which may be determined by the Court in said action
or in any separate action brought for that purpose, in addition to any other
relief to which the Party may be entitled.

 

19.           This Agreement shall be binding upon and shall inure to the
benefit of the Parties hereto and their respective partners, successors,
representatives, assigns, employees, agents, attorneys, and parent, subsidiary,
and affiliated corporations.

 

20.           This Agreement is made and entered into in the State of California
and shall be interpreted, applied, and enforced under and pursuant to the laws
of the State of California, and shall be enforceable in any state or federal
court of the State of California.

 

21.           In interpreting the language of this Agreement, each Party to this
Agreement shall be treated as having drafted this Agreement after meaningful
negotiations.  This Agreement may be modified only in a writing signed by each
Party.

 

22.           If any material portion, provision, or part of this Agreement,
other than the mutual releases, is held, determined, or adjudicated to be
invalid, unenforceable, or void for any reason whatsoever, each such portion,
provision, or part shall be severed from the remaining portions, provisions, or
parts of this Agreement and shall not affect the validity or enforceability of
such remaining portions, provisions, or parts.

 

7

--------------------------------------------------------------------------------


 

23.           The Parties agree that this Agreement may be signed in
counterparts, with Suntech retaining the original signatures.

 

24.           The Parties agree that the performance of this Agreement may be
pleaded and/or used as a full and complete defense to, and may be used as a
basis for, an injunction against any action, suit or other proceeding which may
be instituted, prosecuted, or attempted concerning a breach of this Agreement.

 

25.           By consenting to a Stipulated Judgment in a form substantially the
same as Exhibit B pursuant to the terms and conditions of this Agreement, OEC
understands and agrees that it is hereby waiving any and all procedural and
substantive defenses to payment of the Outstanding Payment Obligations,
including, but not limited to, statutes of limitations, laches, product quality,
quantity or fitness for a particular use, breach of warranty, any offsets or
other sums of monies allegedly owing OEC in connection with the sale of the
Products, venue, forum non conveniens, personal and/or subject matter
jurisdiction, whether at law or in equity, and regardless of applicable law. The
Parties agree and understand that OEC’s waiver of these and any and all
procedural and substantive potential defenses to the Outstanding Payment
Obligations is knowing and voluntary after consultation with counsel, and was a
material inducement to Suntech’s consent to this Agreement.

 

26.           All notices, requests and other communications to any Party
hereunder shall be sent by certified mail (return receipt not required), as
follows:

 

A.    If to Suntech:

 

 

To:

Legal Department

 

Suntech America

 

188 The Embarcadero

 

8th Flr.

 

San Francisco, CA 94105

 

With a copy to:

 

8

--------------------------------------------------------------------------------


 

B.    If to OEC:

 

To:                              General Counsel
514 Via de la Valle, Suite 200
Solana Beach, CA 92075
Facsimile: 858.794.8811
email: dsprinkle@openenergycorp.com

 

With a copy to: James Mercer III

 

Sheppard, Mullin, Richter & Hampton LLP

12275 El Camino Real, Suite 200

San Diego, CA 92130

Facsimile: 858.509.3691

Email: jmercer@sheppardmullin.com

 

[Remainder of page intentionally left blank.]

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement on
September 12, 2008.

 

Suntech America, Inc.

 

Open Energy Corporation

 

 

 

 

 

 

By:

 

 

By:

 

Name:

 

 

Name:

 

Title:

 

 

Title:

 

 

 

 

 

 

 

APPROVED AS TO FORM:

 

APPROVED AS TO FORM:

 

 

 

BAKER & McKENZIE

 

SHEPPARD, MULLIN, RICHTER &

 

 

 

 

 

HAMPTON, LLP

 

 

 

 

 

 

Christopher Van Gundy

 

James Mercer III

Attorneys for Suntech America, Inc

 

Attorneys for Open Energy Corporation

 

10

--------------------------------------------------------------------------------


 

EXHIBIT A

 

PAYMENT SCHEDULE

 

Payment Date

 

Amount of Payment (includes accrued interest)

 

 

 

 

 

September 19, 2008

 

$1,000,000.00

 

 

 

 

 

January 15, 2009

 

$500,000.00

 

 

 

 

 

February 15, 2009

 

$297,558.18

 

 

 

 

 

March 15, 2009

 

$297,558.18

 

 

 

 

 

April 15, 2009

 

$297,558.18

 

 

 

 

 

May 15, 2009

 

$297,558.18

 

 

 

 

 

June 15, 2009

 

$297,558.18

 

 

 

 

 

July 15, 2009

 

$297,558.18

 

 

 

 

 

Total:

 

$3,285,349

 

 

11

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Stipulated Judgment

 

12

--------------------------------------------------------------------------------